UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1600


ZU QUN LIN,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    January 13, 2011           Decided:   February 17, 2011


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kim-Bun Thomas Li, LI LATSEY & GUITERMAN, PLLC, Rockville,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Stephen J. Flynn, Assistant Director, Arthur L. Rabin,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zu    Qun       Lin,    a   native     and    citizen     of     the     People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (Board) denying his motion to reconsider.

We deny the petition for review.

            The denial of a motion to reconsider is reviewed for

abuse of discretion.               8 C.F.R. § 1003.2(a) (2010); Narine v.

Holder, 559 F.3d 246, 249 (4th Cir. 2009); Jean v. Gonzales, 435

F.3d 475, 481 (4th Cir. 2006).                     A motion to reconsider asserts

the Board made an error in its earlier decision.                               The movant

must specify the error of fact or law in the Board’s prior

decision.        See    8    C.F.R.      §    1003.2(b)(1).       The       Board’s     broad

exercise of discretion will be reversed only if its decision

“lacked     a    rational          explanation,       departed        from     established

policies, or rested on an impermissible basis.”                            Jean, 435 F.3d

at 483 (internal quotation marks and citations omitted).

            The    burden          is    on    the    movant     to        establish        that

reconsideration is warranted.                   INS v. Abudu, 485 U.S. 94, 110

(1988).     “To be within a mile of being granted, a motion for

reconsideration         has    to       give    the   tribunal        to     which     it     is

addressed a reason for changing its mind.”                       Ahmed v. Ashcroft,

388 F.3d 247, 249 (7th Cir. 2004).                       Motions that simply repeat




                                               2
contentions that have already been rejected are insufficient to

support reconsideration of a previous decision.                   Id.

              We    conclude     that   the        Board   did      not    abuse     its

discretion in denying the motion to reconsider.                       To the extent

Lin seeks review of issues that he could have put in his motion

to reconsider but did not, this court lacks jurisdiction.                             8

U.S.C. § 1252(d)(1) (2006); Massis v. Mukasey, 549 F.3d 631,

638-40 (4th Cir. 2008); see also Kporlor v. Holder, 597 F.3d

222, 228 (4th Cir.) (“The [Board] is entitled to an opportunity

to correct any errors that may occur in immigration proceedings,

and we lack jurisdiction unless it is given the chance to do

so.”), cert. denied, 131 S. Ct. 503 (2010).                      In addition, this

court    is    without     jurisdiction       to    review    the    Board’s       order

dismissing      the     appeal   from   the    immigration       judge’s     decision

because Lin did not file a timely petition for review from that

order.        See   8   U.S.C.   §   1252(b)(1)      (2006)   (stating       that    the

petition for review must be filed no later than thirty days

after the date of the final order of removal).                            It is well-

settled that the subsequent filing with the Board of a motion to

reconsider does not toll the time for filing a petition for

review in the Court of Appeals.               See Stone v. INS, 514 U.S. 386,

394, 405-06 (1995).




                                          3
           Accordingly,    we   deny       the   petition   for     review.      We

dispense   with   oral    argument     because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                       4